Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 4 and 10 remain in the application as withdrawn.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the examiner cannot find antecedent basis the “free states” in the description.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-9 and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In the claims it remains unclear in which configuration applicant intends to claim the invention because the claims include the threaded nut in both the configuration before assembly and also claims the threaded nut in a configuration after it is assembled with the treaded rod and countertop.  For example, the preamble indicates only a threaded nut “configured” to be coupled to a threaded rod where the “threaded blocks are configured to move” (line 7) yet then further on the claim requires the “threaded blocks is locked to the threaded rod” (line 24) and “the pushing cover is always subject to a downward force due to a pushing cover abutting the countertop” (line 32).  As best understood the claims are interpreted broadly as being directed to the threaded nut, with the interaction with the threaded rod and countertop being an intended use for the threaded nut.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Darocha (US 10,724,215).  Darocha discloses a threaded nut (103) for coupling to a threaded rod (102).  The threaded nut comprising: a body (104) including a through hole (141), a mounting cavity (143); a plurality of threaded blocks (161, 162) to move radially in the cavity between locking (Fig. 7) and non-locking positions (Fig. 6), with each block having an inner thread and an outer first inclined surface and an outer first straight surfaces (pointed to in annotated figure below); and a pushing cover (105) including a second straight surface and a second angled surface (pointed to in annotated figure below) to move in a vertical direction where the inclined surfaces cooperate to move the threaded blocks to the locking position where the straight surfaces cooperate (column 6, paragraphs beginning line 37 and 61).  An inner wall of the cavity includes a first guiding portion for a second guiding portion on the cover (shown as the notch formed in the upper wall 144 in Fig. 3).  The claimed interaction of when the threaded nut is locked to the threaded rod and the pushing cover is abutting the countertop is interpreted as an intended where the prior art needs only to be capable of the intended use to anticipate the claims.  See MPEP 2114.  To that end, since the nut of Darocha has the same structure as the claims threaded nut it would be capable of the claimed intended use.  For example, the threaded nut could be installed axially on the threaded rod with the blocks disengaged from the rod and then when the pushing cover reaches a countertop blocks would be engaged and pushed inward as the nut is rotated and the cover is pushed tighter against the countertop and once fully abutting the countertop it would maintain a downward force.  And the disassembly could be the opposite.


    PNG
    media_image1.png
    480
    1076
    media_image1.png
    Greyscale




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Benoit (US 6,179,539) in view Thau (US 5,035,528).  In considering the second embodiment, Benoit discloses a threaded nut (70) for coupling to a threaded rod (column 1, paragraph beginning line 34).  The threaded nut comprising: a body (12, 20, 22, 27) including having a through hole (14) and a mounting cavity (28); a plurality of threaded blocks (16, 18) to move radially in the cavity between locking (Figs. 13, 14) and non-locking (Figs. 11, 12) positions each block has an inner thread and an outer first inclined surface and an outer first straight surfaces (pointed to in annotated figure below); and a pushing cover (30) including a second actuating portion and a second straight surface (pointed to in annotated figure below) to move in a vertical direction where the inclined surface cooperate to move the threaded blocks to the locking position where the straight surfaces cooperate (Figs. 13, 14).  Any surface of an inner wall of the cavity read as a first guiding portion for a second guiding portion on the cover and, the second actuating surface is annular. 

    PNG
    media_image2.png
    550
    802
    media_image2.png
    Greyscale

Benoit does not disclose the cover having a second inclined surface.  Thau discloses a threaded nut including a plurality of threaded blocks (28) and a pushing cover (54) wherein each of the pushing cover and threaded blocks include an inclined surface to direct the cover to engage the blocks (Figs. 3 and 4).  At the time the invention was made, it would have been obvious for one of ordinary skill in the art to replace the actuating surface of Benoit with a second inclined surface as disclosed in Thau in order to better direct the cover member to facilitate the engagement of the cooperating straight surfaces.  Once the combination was made, the second inclined surface would be annular.
	As above, the claimed interaction of when the threaded nut is locked to the threaded rod and the pushing cover is abutting the countertop is interpreted as an intended where the prior art needs only to be capable of the intended use to anticipate the claims.  See MPEP 2114.  To that end, since the nut of modified Thau has the same structure as the claims threaded nut it would be capable of the claimed intended use.  For example, the threaded nut could be installed axially on a threaded rod with the blocks disengaged from the rod and then when the pushing cover reaches a countertop the blocks would be engaged and pushed inward then the nut could be rotated and the cover is pushed tighter against the countertop and once fully abutting the countertop it would maintain a downward force.  And the disassembly could be the opposite.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Darocha or Benoit in view of Thau as applied to claim 1 above, and further in view of Li (US 6,974,291).  Li discloses the inclusion of a mounting seat (146) between a nut (140) and a “counter” (116).  The “counter” being an intended use.  At the time the invention was made, it would have been obvious for one of ordinary skill in the art to provide Darocha and/or modified Benoit with a mounting seat as disclosed in Li for the propose of improving the alignment of the nut and rod with an aperture in a substrate. 

Allowable Subject Matter
Claims 3 and 5-7 appear would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 11 and 12 appear would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Remarks
Applicant argues that Darocha, Benoit and Thau are silent with regards to the when the threaded nut surrounds the threaded rod and moves upward along the threaded rod to engage the countertop the pushing cover drives the threaded blocks inward from a “free state”; and when the internal threads are locked the threaded nut moves upward for the pushing cover to engage the countertop the pushing cover is always subject to downward force.  In response, the examiner agrees but as explained above the features relied upon for the claims being patentable are only claimed as an intended use wherein the threaded nuts disclosed in the applied are would be capable of the same intended use.  It is suggested applicant claim the structure which facilitates the use or applicant could claim it as a method in a divisional application.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071. The examiner can normally be reached M-F 8:30 - 7:00 eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



FLEMMING SAETHER
Primary Examiner
Art Unit 3677



/FLEMMING SAETHER/Primary Examiner, Art Unit 3677